DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 25 and 29-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jehanno et al. (US 2006/0285990, “Jehanno”), in view of Gaydos et al. (US 2007/0089984, “Gaydos”).
Regarding claims 25 and 29, Jehanno teaches a molybdenum based alloy including molybdenum ([0010]), titanium, vanadium, chromium, tantalum, and niobium ([0021], [0023]). The Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. With respect to the atomic percentages required by claims 25 and 29, while Jehanno does not strictly teach these ranges, because the ranges taught by Jehanno are substantially close to the claimed ranges, the ordinarily skilled artisan would have found it obvious to have adjusted the amounts of molybdenum, titanium, vanadium, chromium, tantalum, and niobium upward, including such that they were up to 99.5 atomic percent of the total alloy.	While Jehanno teaches this alloy, Jehanno fails to specifically teach that the alloy is used in a sputtering target. In the same field of endeavor of molybdenum alloys (e.g., [0001], [0046] – [0050]), Gaydos teaches to use such alloys in a sputtering target and that doing so can be useful during the construction of, for example, thin film transistors for use in liquid crystal displays ([0001], [0005]). It therefore would have been obvious to have formed the alloy of Jehanno into a sputtering target in order to effectively use it in integrated circuits in a flat panel display and because the elements described by Jehanno are noted as being useful in these applications ([0001], [0005]). 
Regarding claims 30-34, modified Jehanno additionally teaches embodiments wherein the atomic percent of molybdenum may be in the range of from 50 to 80 atomic percent (e.g., [0010]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 35-37, modified Jehanno additionally teaches that the target may comprise a plurality of phases (e.g., Gaydos [0002], [0046]) wherein one of the phases may be continuous and contain greater than 50 atomic percent of molybdenum (e.g., Gaydos, [0046] – [0050], [0049], [0059] and see Jehanno [0010]). Gaydos additionally teaches that the phases may be discrete ([0059]). 

Claims 25, 29, and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2008/0271779, “Miller”). 
Regarding claims 25, 29, and 45, Miller teaches a sputtering target for making a thin film (e.g., [0107] – [0111]) and which may include the compounds molybdenum, titanium, vanadium, chromium, tantalum, and niobium ([0112], [0150], [0159]). Miller teaches that these elements may be used in a combination of two or more and that the application of the film that is desired would dictate the metal or combination of metal atoms used in making the sputtering target ([0112]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have made a sputtering target consisting of the above elements in order to adjust the properties of the film made therefrom (e.g., [0112], [0022] – [0026]). 
Claims 30-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2008/0271779, “Miller”) as applied to claim 25, above, and further in view of Jehanno. 
Regarding claims 30-35, while Miller teaches generally to include molybdenum ([0070]), Miller fails to teach the high amounts of molybdenum presently claimed. However, in the same field of endeavor of sputtered metal alloy powders and components ([0004]), Jehanno teaches a molybdenum based alloy including molybdenum ([0010]), titanium, vanadium, chromium, tantalum, and niobium ([0021], [0023]). Jehanno teaches broadly that molybdenum and its alloys are employed in a wide range of technical applications in view of their good mechanical and strength properties and low resistance to oxidation ([0004]). Jehanno additionally teaches embodiments wherein the atomic percent of molybdenum may be in the range of from 50 to 80 atomic percent (e.g., [0010]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have included molybdenum in amounts of from 50 to 80 atomic percent for its good mechanical and strength properties and low resistance to oxidation ([0004]).The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Claims 35-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2008/0271779, “Miller”) as applied to claim 25, above, and further in view of Gaydos. 
Regarding claims 35-37, the combination remains as applied to claim 25, above, however while Miller teaches this alloy, Miller fails to specifically teach that the alloy is used in a sputtering target wherein the target contains a plurality of phases. In the same field of endeavor of molybdenum alloys (e.g., [0001], [0046] – [0050]), Gaydos teaches to use such alloys in a sputtering target and that doing so can be useful during the construction of, for example, thin film transistors for use in liquid crystal displays ([0001], [0005]). Gaydos additionally teaches that the target may comprise a plurality of phases (e.g., Gaydos [0002], [0046]) wherein one of the phases may be continuous and contain greater than 50 atomic percent of molybdenum (e.g., Gaydos, [0046] – [0050], [0049], [0059] and see Jehanno [0010]). Gaydos additionally teaches that the phases may be discrete ([0059]). It therefore would have been obvious to have formed the alloy of Miller into a sputtering target in order to effectively use it in integrated circuits in a flat panel display and because the elements described by Miller are noted as being useful in these applications ([0001], [0005]). 

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. 
Applicant argues that modified Jehanno fails to teach the sputtering target having amounts of molybdenum, titanium, vanadium, chromium, tantalum, and niobium totaling an atomic percent or more. However, as described above, the Examiner notes that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. With respect to the atomic percentages required by claims 25 and 29, while Jehanno does not strictly teach these ranges, because the ranges taught by Jehanno are substantially close to the claimed ranges, the ordinarily skilled artisan would have found it obvious to have adjusted the amounts of molybdenum, titanium, vanadium, chromium, tantalum, and niobium upward, including such that they were up to 99.5 atomic percent of the total alloy. Applicant does not provide a persuasive case to overcome the prima facie case that adjusting the amounts of the materials described by Jehanno would have been obvious to the person of ordinary skill in the art as established above. The Examiner notes that Jehanno teaches generally that molybdenum has good mechanical strength properties at high temperatures, and thus molybdenum films, and their routine modification, would have been of interest to the ordinarily skilled artisan ([0004]). The Examiner further notes that the rejections have been modified in view of the present amendments, as described above. 
Therefore, claims 25, 29-37, and 45 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782